Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to Application No. 16/755,554 filed on 10 April 2020. The response filed 25 April 2022 amends claims 1, 8, and 16, cancels claims 3 and 6, and presents arguments is hereby acknowledged. 	Claims 1, 2, 4, 5, and 7-20 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 25 April 2022 has been entered.

Response to Arguments
The response filed 25 April 2022 addresses the Drawing objections made on the 24 December 2021 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the use of 208C and 208M, FIG. 2 now only contains Service Routing Agent 208M. These amendments are found persuasive. Therefore, all of the Drawing objections are hereby withdrawn.
The response filed 25 April 2022 addresses the 112(a) rejections made on the 24 December 2021 Final Rejection. Applicant arguments and amendments have been fully considered. Regarding the priority level satisfying a threshold, Applicant removed this limitation. These amendments are found persuasive. Therefore, all of the 112(a) rejections are hereby withdrawn.

Independent Claims 1, 8, and 16
On pages 12-17 of the response filed 25 April 2022, Applicant addresses the 35 U.S.C. 103 rejections made on the 24 December 2021 Final Rejection. Applicant’s arguments, regarding the rejections under 35 U.S.C. 103, have been fully considered.
On pages 12-17, Applicant argues that the Kang/Yanacek/Rao system fails to teach or suggest “classify the data service request according to the associated application; monitor traffic statistics of the at least one processor, the traffic statistics including a traffic volume of the data service requests associated with the application; in response to the traffic volume satisfying a threshold, activate at least one additional processing circuit to process the data service requests.” Applicant argues that Kang is directed to “the number of server nodes which are currently needed may be set in proportion to the service request load.” Further, Applicant argues that Yanacek does not teach or suggest the aspects of claim 1 missing from Kang. Even further, Applicant argues that Rao describes re-allocation of remedial services providing a particular service at a cloud exchange point. 	Examiner respectfully agrees and finds this argument persuasive. Neither Kang, Yanacek, nor Rao teach or suggest “classify the data service request according to the associated application; monitor traffic statistics of the at least one processor, the traffic statistics including a traffic volume of the data service requests associated with the application; in response to the traffic volume satisfying a threshold, activate at least one additional processing circuit to process the data service requests.” Therefore, Examiner finds this argument persuasive. 

Dependent Claims 2, 4, 5, 7, and 9-20
On pages 12-18 of the response filed 25 April 2022, Applicant addresses the 35 U.S.C. 103 rejections made on the 24 December 2021 Final Rejection. Applicant submits that these claims are allowable at least as depending from an allowable independent claim, and further in view of the amendments to the independent claims, and the comments provided above.  	As per the comments above, Examiner found the arguments persuasive.

Claim Interpretation
Claims 1, 8, and 16 recite “obtain a response to the data service request from the at least one service handler circuit.” Examiner interprets the “at least one service handler circuit” to be in reference to at least one of the at least one service handler circuit and the second service handler circuit. This interpretation is based on dependent claim 6 of the Original 4/10/2020 Claim set, which states “the Service Routing Agent of claim 1, wherein the control circuit further to: when the at least one service handler circuit has not been activated, identify at least a second service handler circuit that has been activated, and forward the data service request to the at least second service handler circuit.” Further, paragraph 0099 of Applicant’s specification states that “Example 6 includes the subject matter of example 1.”

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: 
 	The primary reason for the allowance of the claims is the inclusion of the limitations: "classify the data service request according to the associated application," "in response to the traffic volume satisfying a threshold, activate at least one additional processing circuit to process the data service requests," and "when the at least one service handler circuit has been activated, forward the data service request to the at least one service handler circuit based on the determined priority level of the data service request," presented in all the independent claims and not found in the prior art references.

For instance, US Patent 10,877,669 B1 to Sivasubramanian et al discloses a volume of service requests predicted by a user. Sivasubramanian doesn’t explicitly disclose "in response to the traffic volume satisfying a threshold, activate at least one additional processing circuit to process the data service requests," and "when the at least one service handler circuit has been activated, forward the data service request to the at least one service handler circuit based on the determined priority level of the data service request." US Patent 8,953,453 B1 to Xiao et al, in a similar field of endeavor, discloses the rate at which service requests reflect the maximum capacity of a bucket queue. However, Xiao fails to teach or suggest "in response to the traffic volume satisfying a threshold, activate at least one additional processing circuit to process the data service requests," and "when the at least one service handler circuit has been activated, forward the data service request to the at least one service handler circuit based on the determined priority level of the data service request." CN 105847330 A to Li et al, in a similar field of endeavor, discloses distributing requests to nodes based on the service request being of a predetermined type. However, Li fails to teach or suggest "in response to the traffic volume satisfying a threshold, activate at least one additional processing circuit to process the data service requests," and "when the at least one service handler circuit has been activated, forward the data service request to the at least one service handler circuit based on the determined priority level of the data service request."

The Sivasubramanian/Xiao/Li system fails to disclose "classify the data service request according to the associated application," "in response to the traffic volume satisfying a threshold, activate at least one additional processing circuit to process the data service requests," and "when the at least one service handler circuit has been activated, forward the data service request to the at least one service handler circuit based on the determined priority level of the data service request."
 	These differences, as discussed above, are considered to define patentably over the prior art of record.

 	When taken in context the claim as a whole was not uncovered in the prior art i.e., the dependent claims are allowed as they depend upon an allowable independent claim.

Therefore, Claims 1, 8, and 16 are considered allowable since when reading the claims the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065,1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combinations of limitations specified in the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Examiner, Art Unit 2459